﻿I should like first to express my sincere congratulations to Your Excellency on your election as President of the General Assembly at its forty-second session. I am confident that, with the wealth of your experience in the conduct of United Nations affairs, your superior wisdom and able leadership, you will guide this session to a successful and fruitful conclusion.
At the same time I wish to express my sincere appreciation to His Excellency Mr. Humayun Rasheed Choudhury for his excellent work as President of the Assembly at its forty-first session, and especially for the co-ordinating efforts he made in launching the administrative and financial reform of the United Nations.
I should also like to take this opportunity to express my profound respect to the Secretary-General, His Excellency Mr. Javier Perez de Cuellar, for the painstaking efforts he has been making to resolve difficult international problems, in particular the Iran-Iraq conflict.
At the outset I should like to welcome most heartily the agreement that was reached in principle last week between the United States and the Soviet Union on the total elimination of intermediate-range nuclear forces and on holding a third summit meeting between the two leaders this autumn. I wish to pay a high tribute to them for the political determination that has made this possible. Speaking from this same podium nearly two years ago, at the meeting for the commemoration of the fortieth anniversary of the United Nations, I stressed that a new global ethic, together with the systems to support it, is necessary if we are to save the earth from the gravest perils of destruction it has ever faced and ensure mankind's very survival. To that end, I expressed the need for an attitude whereby we acknowledge the diversity and value of the world's cultures and civilizations, as well as mutually appreciate and respect them. I argued that the United Nations must become a vehicle for creating, on the basis of that attitude, a global civilization for all mankind.
Encouraged by the favourable response to my remarks, I should like today to share with you some of my thoughts about the practical means for pursuing my ideas, as well as Japan's position and the role it can play in this regard.
We are now little more than a decade away from the twenty-first century. And as we look back, the twentieth century has been a tumultuous age, full of dramatic events and upheavals, unprecedented in human history.
In the first half of the century, mankind endured two world wars and experienced the tragic explosion of nuclear weapons. Since then, we have suffered and agonized over the existence of growing stockpiles of nuclear weapons. The two nuclear super-Powers have each now deployed an enormous number of intercontinental ballistic missiles, to the extent of overkill, which could strike directly at the other's vital areas. While both sides recognize the paradox that, inherent in their guest for security through deterrence, is the danger of catastrophe, they have not yet been able to agree fully on arrangements for the reduction and elimination of nuclear arms.
On the economic front, less than three decades into the century the world gave way to a rampant protectionism, inviting the disastrous Great Depression that preceded the outbreak of the Second World War. The world economy recovered from the ravages and impoverishment caused by the war f and subsequently attained unparalleled growth and prosperity. However, it was again thrown into turmoil by two oil crises - turmoil from which it has yet to fully emerge. The global economic problems we continue to face, particularly the disparities between North and South, global trade imbalances and instability in international finance, are extremely serious. 
On the other hand, the scientific and technological advances of this century truly dwarf those of the Industrial Revolution in the latter half of the eighteenth century, and have ushered in a new historical era. From the vast outer limits of the universe to the microscopic matter from which life itself originates, advances in human knowledge in many fields have contributed greatly to improving mankind's material well-being. Applied wisely, this knowledge can dramatically advance the information age and tremendously benefit human society. Applied unwisely, and not properly controlled, it could imperil the dignity of human life or irreversibly destroy the earth's environment, upon which all mankind depends.
This century has also witnessed the birth of many independent countries as peoples everywhere, and particularly in Asia and Africa, have sought to exercise their inherent rights and freedom. One after another, these new nations joined the United Nations. The number of independent countries world-wide doubled almost overnight, imbuing international politics with new vitality and marking in world history a new era in which the ideals of freedom, equality and universal brotherhood are pursued. Mankind has not, however, eliminated poverty and hunger in some of those new countries, nor has it done away with regional conflicts.
Meanwhile, as telecommunications and the means of transport continue to develop, the nations of the world are becoming ever more interdependent, and world unity is growing ever stronger. As this eventful century of tragedy and of hope draws to a close, and we look ahead to a new century, we must ask ourselves what we have learned from the traumas of the Great Depression and the two world wars, as well as subsequent experiences, and what are the lessons we should pass down to succeeding generations.
Has humanity no choice but to live constantly under the threat of nuclear weapons - a sword of Damocles suspended by a single, slender thread? Have we no choice but to bequeath to posterity a planet that, in an increasing number of regions, is being stripped of its precious air and its verdant foliage, which have evolved over the course of four billion years? Can we really do no better than to pass along to the next generation a world with a burgeoning population and with countries of extreme poverty, untouched by science, technology and modern Industry?
If we are to resolve these fateful issues confronting mankind, I believe it is necessary for all of us, all the countries and peoples represented here today, to reaffirm basic principles for joint action in three priority areas.
Our first priority must be to secure and strengthen world peace. The State must not only serve its own people but, more important, must strive to respect and protect universal human values which transcend national boundaries. This means respecting life and human rights, protecting the irreplaceable natural environment, and preserving those cultural traditions that are the product of human wisdom and labour over the course of many centuries. These values must be respected under any system of government or ideology. This does not of course imply that a State may unjustly expand its power beyond its own borders.
Our second priority must be to provide vastly expanded guarantees for the free flow of people, information and culture across national borders. I have speculated elsewhere that the Second World War would probably not have occurred had there been  satellite television broadcasts that were freely received, so that peoples everywhere could have identified with each other as members of the same human race, indeed, I believe that the guaranteed freer movement of people and information would provide an important safeguard against a third world war, for avoiding a repetition of atrocities, and for enabling peoples everywhere to share in the joy of living together, amid the rich cultural diversity the world offers.
Our third priority must be to rectify regional disparities and protect the global environment. For this purpose, each State must refrain from exercising its sovereignty merely for its own self-interests, and must strive to strengthen a framework of international co-operation centred on the United Nations. As we approach the twenty-first century, we must find new ways to enhance the capacity of a global authority.
Ή. G. Wells once said that "our true nationality is mankind". As members of the global village that transcends national boundaries, each of us should be challenged by our conscience to apply all the wisdom we have reaped during this century to find solutions to the problems facing us.
In my statement here two years ago, I called for a 'global ethic". And just now, I referred to the "global village". These are terms that will surely come into common world-wide use in the twenty-first century, for it is clear, on the one hand, that exchanges and interdependence among countries and peoples will increase dramatically, and, on the other, that all mankind will increasingly face the danger of total annihilation, should the fruits of modern civilization be misused. Men and women of the twenty-first century will simply have to think of themselves as citizens of the global village. A basic principle of life in the village is mutual help. In my home village, if someone did not have a bowl of rice, others would share their rice with him. The same philosophy holds true for the global village. John and Ivan belong to the same village, where there are no distinctions. It is precisely for this reason that the United Nations Charter admonishes us "to practise tolerance and live together in peace with one another as good neighbours" as a first step towards realizing its lofty purposes.
Thus far I have stressed the goals that we should pursue, as well as some rather idealistic principles to guide us as we cross the threshold of the 21st century. I should now like to discuss some issues posed by the harsh realities of today's world.
First of all, it is essential to strive to build the confidence needed for the eventual total elimination of nuclear weapons and realization of peaceful coexistence. The agreement reached in principle by the United States and the Soviet Union last week to conclude a treaty on the total elimination of intermediate nuclear forces constitutes the first accord In history for the reduction of nuclear weapons and is a major step forward in this field. As one who has been strongly advocating the complete global elimination of Intermediate nuclear forces, I sincerely welcome this good news. I hope that the United States and the Soviet Union will, as a next step, realize promptly and steadily the plan to reduce strategic nuclear weapons drastically, by 50 per cent, while maintaining a balance of deterrence.
The success of such efforts will engender feelings of affinity among the peoples of both nations and win universal support for those efforts. Further V progress can then be made on disarmament and nuclear and conventional weapons, as well as chemical and other weapons, and on strengthening the regime of the Treaty on the Non-Proliferation of Nuclear Weapons. This in turn will surely lead to progress in resolving regional problems and open up new avenues towards world peace. I believe that a world truly at peace is the greatest gift we can bequeath to posterity.
I have taken every opportunity to urge both the United States and the Soviet Union to make genuine progress towards nuclear disarmament as quickly as possible. For my part, I shall continue to co-operate towards the success of those efforts.
It is very likely that in the final stages of the negotiations on these difficult issues a range of obstacles will arise as details are scrutinized and the formal texts of agreements drafted. It is precisely at this point that the solution to problems should not be left to bureaucrats or military personnel, but must be entrusted to the political wisdom of statesmen who have a far-sighted sense of responsibility to mankind. I sincerely hope that the leaders of both countries, as true statesmen, will make wise political decisions that will long be remembered.
I should like on this occasion to express the strong hope that the Soviet leadership will take a constructive stance in its policy towards Asia and, with regard to Japan in particular, will work with determination to settle the territorial problem and other pending issues, acting in such a way as to build a genuine relationship of trust.
The problems that have been created in the 20th century are our responsibility) we must not pass them on unresolved to the 21st century.
The second urgent issue is the need to mount concerted efforts to resolve the grave problems confronting the world economy. In order to promote world economic growth and prosperity, it is essential that the policies of all countries be harmonized and, in particular, that protectionism be resisted. The Uruguay round of the General Agreement on Tariffs and Trade (GATT) has been  launched as a means of combating protectionism, and we must work diligently to ensure that its goals are achieved.
We must not regard the many difficulties confronting the countries of the South simply as the fate of mankind and become resigned to them. While self-help efforts by their leaders and their peoples are obviously essential for the solution of their problems, certain problems, such as recent debt accumulation and export difficulties, are due in part to changes in the world economic and industrial structure for which the countries of the South cannot be held solely responsible.
Whenever economic failure occurs in any part of the world it is incumbent upon all of us, for the sake of the people in the region as well as of world economic stability, to address the problem and promptly devise all possible means of co-operation in order to avert a crisis. Such co-operation is already evident in the activities of international financial organizations and in various joint efforts among many countries. We should reaffirm our determination to promote these effective efforts even more clearly. Only in this way will all the peoples of the world be able truly to consider themselves members of one human race joined together in a solidarity that transcends national boundaries. At the same time, the nations of the South will be greatly encouraged in their self-help efforts.
Recognizing that there can be no prosperity for Japan without world prosperity, my country is making every effort to revitalize the world economy and provide assistance to developing countries, while at the same time promoting the internationalisation of its own economy. Deeply aware of its tremendous responsibilities, Japan is determined to make even greater contributions to the international community.
Since last year Japan has been pursuing a programme to recycle up to $30 billion and has been implementing a plan to provide $500 million in grant assistance to sub-Saharan and other African countries over three years. I look forward to discussing the further implementation of these projects with the countries concerned. On the question of economic co-operation, I believe that it is especially important to promote exchanges among young people and among young business managers, together with the concomitant transfer of technology. At the same time, looking ahead to the 2l8t century, we believe that human resources development and human interaction are all-important in order to achieve progress in public administration and education, and Japan is fully co-operating towards this end ·
A third issue concerns the settlement of regional problems 
The roost urgent of the tasks facing us today is to end the conflict between Iran and Iraq which is entering its eighth year, and to re-establish peace in the land that is the cradle of world civilization and return calm to the waters of the Gulf.
Recently, the Security Council unanimously adopted resolution 598 (1987) .
This resolution was drafted paying the greatest possible attention in the circumstances to the positions of the parties concerned· The Council expects the Secretary-General, who enjoys the trust of both parties, to play a key role in its implementation in the belief that there is no other way to resolve this Issue, I strongly urge both parties to put an end to the conflict as soon as possible and establish lasting peace, as called for by the resolution. For its part, Japan has been working to the best of its ability for the restoration of peace, and now in the context of its membership of the Security Council as well# is making every effort in good faith towards that end. At the same time, my country intends to continue to support the vigorous efforts of the Secretary-General. The people of the world earnestly desire to see the Iran-Iraq conflict ended, and I am steadfast in my hope that both countries will respond to that desire and act with sound judgement.
Moreover, I must emphasize that as a general principle it is of utmost importance for the termination of any conflict and the establishment of peace that all countries strictly refrain from providing weapons to either party.
Elsewhere, it is most regrettable that no concrete progress has been made towards a satisfactory solution to the problems in Afghanistan and Kampuchea. All foreign military forces should be withdrawn completely and without delay from both regions. Japan strongly supports the establishment there of sovereign States that are truly democratic, independent, non-aligned and neutral.
The apartheid policy of the Government of South Africa flagrantly violates the principle of racial equality and respect for human rights and roust be abolished promptly and completely. On the Korean Peninsula  parties from the south and the north should, through direct negotiations, seek to ease tensions and achieve peaceful reunification. I support, as one step towards reunification, the admission of both the south and the north to the United Nations. I fervently hope that at next year's Seoul Olympics all the nations of the world will join together in full participation to make the Games once more a truly global festival and that through sports East-West friendship will be promoted and, in particular, tensions on the Korean Peninsula eased.
Further, mankind has not been able to escape from the feat of conflicts and wars resulting from human rivalry   nor has it been able to avoid the devastation of major natural disasters. On this occasion, I should like to stress the need for the United Nations to improve and strengthen its capacity to help expeditiously and effectively to prevent natural disasters and render rescue services.
Next, I should like to say a few words about how we can brighten the prospects for the world as it approaches the 21st century and how Japan can co-operate in realizing these aspirations.
Very briefly, I feel that we will see emerging a world-wide trend in which people free themselves from the fetters of the dogmatic ideologies of the 19th century, in part this will happen because the earnest desire of people everywhere to escape swiftly from the persistent threat of nuclear weapons transcends all ideologies. Also, people everywhere, regardless of the political and social systems under which they live, are increasingly aware that fundamental economic logic, which is based on freedom and creativity, is stronger than ideology.
This trend is manifested in the strong global support for the prompt holding of a United states-soviet summit meeting and the fight against excessive central control and protectionism in the economic policies of East and West. As this emerging trend comes to fruition in both democratic and socialist countries and becomes universal, the influence of rigid ideologies will Inevitably decline and the world will move from confrontation to reconciliation, from conflict to co-operation. Then the potential will become apparent for nurturing the creation of a harmonious world order of a new dimension in which a realistic and practical approach is valued.
Now I should like to say a little more about my views on overcoming the East-West impasse. The present East-West confrontation is, unfortunately, largely rooted in the structural constraints of the International community, which consists of sovereign States. When we talk to one another face to face we find that, people of every country belong to the same human race and are basically of good will. Yet, once within the framework of a State, it seems that people often change as they are manipulated by State institutions and stand in the front lines of confrontation and rivalry between States. In this sense, one cannot but conclude that in today's international community confrontation and discord between the State and the Individual will never be completely overcome.
It is by no means easy for those entrusted with the actual responsibilities of national government to escape this reality. Inherent in nuclear weapons is the dilemma that, although they have the potential for catastrophic destruction, one side feels it must possess them as long as the other side does in order to maintain mutual deterrence. We must find a way out of this impasse so that we can free ourselves from suspicion and fear and return to a world of security and trust. Indeed, would this not once again make our conscience our central guide?
The convening of the United States-Soviet summit in Reykjavik in 1986 and the progress achieved there towards an agreement were, so to speak, bright rays of hope for escape from the karma that has prevailed ever since the end of the Second World War. This historic collaboration on disarmament has stirred a fresh breeze of harmony and co-operation world wide, and I am hopeful that it will help generate energy that can be directed in particular to assisting the poorest countries, the developing countries and those with accumulated debts, as well as to preserving the global environment. As the history of Indo-China and the present situation of Afghanistan both so graphically testify, war does not solve problems  on the contrary, it destabilizes the societies of the countries concerned. But have we not reached a crossroads in international politics where through the wisdom of statesmen from every country the course of history can be redirected?
It has been about half a century since the systems of the East and West blocs emerged. People in both camps have had pride and confidence in their own systems, but there must also have been times when they experienced doubt. It is high time that we made a greater effort to get to know the realities of the different societies that our fellow men have created. Given the fact that it is now possible to use satellite telecommunications for real-time exchanges of information, should not both sides frankly and honestly open their hearts and show each other the realities of their own countries?
It is in this sense I am convinced that, if President Reagan and General Secretary Gorbachev as responsible individuals belonging to the same human race, can through their third meeting establish a genuine relationship of trust, it will pave the way for all mankind to enter a new era of peaceful dialogue and competitive coexistence throughout the four corners of the globe. Moreover, a phenomenon that transcends the East-West confrontation is now emerging in the economic management of many countries throughout the world. I am referring to the fact that the trend, for example, towards liberalization and the strengthening of market economy principles is spreading. The fact that these terms are gaining common currency everywhere demonstrates that economic logic is being applied increasingly all over the globe. Recently, in developing regions throughout the world and particularly in the Asia-Pacific area near Japan, newly industrialized countries with spectacular growth rates have been emerging. I believe that this has been possible because the countries there have taken advantage of these economic principles and are pursuing policies that tap the energies of their peoples. I am thus most interested in seeing what will be the actual changes in the foreign and domestic policies of the Soviet Union as a result of the perestroika and glasnost is undertaking, and of China as a result of its policy of opening up to the outside world.
It is our mission to make this planet Earth, the only home mankind has, a verdant place of peace and freedom. While it is incumbent upon all international organizations to serve this goal, the United Nations is the only global forum that is active in maintaining peace, protecting human tights and enhancing the well-being of all peoples. The responsibilities of the United Nations are tremendous and its continued existence is crucial.
It is unfortunately true that the United Nations has not fully lived up to the expectations of it at its founding. It is thus easy to criticize the Organization. Yet, were there no United Nations, how could we possibly maintain order and enhance our common well-being in today's complex international arena? Where else could we find a forum for reflecting the opinions of States all over the world, for bridging the gaps between East and West, North and South? It is precisely at these times of difficulty for the United Nations that we should consider what would happen if it did not exist, and devote ourselves to defending, strengthening and improving the Organization. The United Nations roust become a true United nations. Above all is the need to strengthen its peace-keeping functions. For its part, my country has been malting active efforts to support United Nations peace-keeping operations, mainly through financial assistance. Japan intends to study further how it can contribute even more to strengthening them in the future. 
Ever since its admission, Japan has made the United Nations a central pillar foreign policy, and has been making earnest efforts to strengthen and improve the Organization. However, enormous changes have taken place in the international situation and in the United Nations in the years since it was founded. The number of Member States is now far greater than was envisaged at the time of the Organization's founding, and this has not only resulted in making it a colourful mosaic of distinctive characteristics, but is also presenting new and unforeseen issues for its agenda as we enter a new era of civilization. If the United Nations is to be able to respond expeditiously to these changes, it must constantly be reformed. I also believe that in specialized fields, such as economics, the tendency unduly to politicise issues should be corrected.
I hope all Member States will join together to consider these problems with a view to determining the kind of organization the United Nations should become in the future.
If the twentieth century has been an age of destruction, with two world wars and the tragedy of the first nuclear explosions, the next century must be one bathed in the radiant sunshine of peace. Until now peace has prevailed only intermittently, between successive wars. Maintaining and managing peace, and ensuring that it is lasting, will of course be an extremely complex and difficult task. But is it not the obligation of today's statesmen to confront squarely such epochal challenges? The United Nations is, after all, a hall of peace, where statesmen gather and, with the establishment of lasting peace as their common goal, work together with determination and tolerance to nurture and preserve diverse values and cultures, and to enhance the dignity of mankind. On this occasion I pledge that, together with representatives here, I shall shoulder the grave responsibilities placed upon me as one of the statesmen gathered here at the United Nations·
The current session of the General Assembly, in anticipation of the United States-Soviet summit for the reduction and elimination of nuclear weapons, is filled with hope for the future of mankind. Indeed, this is the most significant session in the history of the Organization for ensuring peace and coexistence. Let us work together in the earnest hope that rich blessings will be bestowed upon our children and upon the Earth in the twenty-first century. )
The American poet, Henry Wadsworth Longfellow, taught us in his poem, "A Psalm of Life", to act so that each tomorrow finds us farther along the road than today. I should like to conclude my remarks with the closing stanza of that poem:
"Let us, then, be up and doing,
With a heart for any fate;
Still achieving, still pursuing.
Learn to labour and to wait·"
